DETAILED ACTION

After-final Amendment
	Acknowledgement and entry is made of After-final amendment filed June 1, 2022.  Claims 6-7 are canceled.  Claims 1, 3, 8 and 10 are amended.  Claims 1-5 and  8-17 are pending.

Allowable Subject Matter
Claims 1-5 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lamp comprising: a lamp holder, including a base, a circuit board arranged on the base, and at least one light-emitting element arranged on the circuit board; a lampshade combined with the lamp holder, wherein the lampshade has a light incident portion, a light emitting portion and an accommodating portion which is closer to the light incident portion than to the light emitting portion, and the at least one light-emitting element emits light toward the light incident portion; and at least one diffuser, which covers the at least one light-emitting element; wherein the at least one diffuser is accommodated in the accommodating portion; wherein the light incident portion of the lampshade can be attached directly to the circuit board, wherein the base of the lamp holder has at least one first limiting member, and the lampshade has at least one second limiting member corresponding to the first limiting member; wherein the at least one second limiting member of the lampshade is disposed outer of the light incident portion, the base of the lamp holder has an annular wall area surrounding the circuit board and relative protruding from the circuit board, and the at least one first limiting member is disposed on the annular wall area.  The best prior art of record, Yokotani, discloses the claimed invention but fails to teach that the at least one second limiting member of the lampshade is disposed outer of the light incident portion, the base of the lamp holder has an annular wall area surrounding the circuit board and relative protruding from the circuit board, and the at least one first limiting member is disposed on the annular wall area.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-5, 8-9, 11 and 14-17 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 10, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lamp comprising: a lamp holder, including a base, a circuit board arranged on the base, and at least one light-emitting element arranged on the circuit board; a lampshade combined with the lamp holder, wherein the lampshade has a light incident portion, a light emitting portion and an accommodating portion which is closer to the light incident portion than to the light emitting portion, and the at least one light-emitting element emits light toward the light incident portion; and at least one diffuser, which covers the at least one light-emitting element; wherein the at least one diffuser is accommodated in the accommodating portion; wherein the light incident portion of the lampshade can be attached directly to the circuit board;4880-3553-9747, v. 1Application No. 17/479,711 Attorney Docket No. 5938/0124PUS 1Response to Final Office Action dated 27 Apr 2022wherein the number of the light-emitting element is plural, the accommodating portion comprising a plurality of hemispherical grooves, and each one of the light-emitting elements is disposed in the corresponding hemispherical groove.  The best prior art of record, Yokotani, discloses the claimed invention but fails to teach that the accommodating portion comprise a plurality of hemispherical grooves, and each one of the light-emitting elements is disposed in the corresponding hemispherical groove.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 12-13 are allowable in that they are dependent on, and further limit claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875